PER CURIAM.
The appellant challenges his convictions for possession of cannabis and cocaine. Because the evidence presented at trial was insufficient to prove his actual dr constructive possession of the contraband, the trial court erred by denying his motion for judgment of acquittal. See Hill v. State, 736 So.2d 133 (Fla. 1st DCA 1999); see also Watson v. State, 877 So.2d 914 (Fla. 4th DCA 2004); Cruz v. State, 744 So.2d 568 (Fla. 2d DCA 1999); Agee v. State, 522 *448So.2d 1044 (Fla. 2d DCA 1988). We accordingly reverse the appellant’s convictions and remand this case with directions that he be discharged.
ALLEN, PADOVANO and BROWNING, JJ„ Concur.